Judgment, Supreme Court, New *224York County (Walter Tolub, J.), entered July 16, 2002, which, to the extent appealed from as limited by the brief, brings up for review an order, same court and Justice, entered on or about January 31, 2002, granting plaintiffs motion for summary judgment in lieu of complaint pursuant to CPLR 3213 against defendant Albaz, and entitles plaintiff to recover damages, costs and disbursements from Albaz, unanimously affirmed, with costs. Appeal from orders, same court and Justice, entered on or about January 31, 2002, and on or about May 30, 2002, unanimously dismissed, without costs, as subsumed in the appeal from the ensuing judgment.
Summary judgment in lieu of complaint was properly granted as against defendant Albaz since her naked denials that she had signed the subject guarantees were insufficient to raise any triable issue as to whether the signatures on the guarantees, purporting to be hers, had been forged (see Bankers Trust Co. v Fassler, 49 AD2d 855). The report of the handwriting expert submitted by plaintiff was not in admissible form and thus properly disregarded by the motion court. In any case, the report, even if properly considered in opposition to defendant’s motion, would have raised no material factual issue since the expert did not state that the signatures in question had been forged, only that he could not identify the signatures as plaintiffs (see e.g. Krill v Aziz, 186 AD2d 81). Concur — Williams, P.J., Nardelli, Rosenberger, Ellerin and Lerner, JJ.